DETAILED ACTION
Applicant’s replay filed on 03/18/2022 is acknowledged.

Election/Restrictions
Applicant’s election without traverse of Group I , Group B encompassing claims 1-2, 12-18, and 20 in the reply filed on 03/18/2022 is acknowledged. Claims 10-11, 19, and 21-25 are withdrawn as being drawn to a nonelected subject groups.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by  Eon et al. (WO2015174708, hereinafter Eon)

Referring to claim 1  Eon discloses a vaporizer body (figures 1-3) comprising: 
an outer shell (101)  including an inner region defined by an outer shell sidewall (a wall of shell 101); 
a support structure (118 and 111)  configured to fit within the inner region of the outer shell (101), 
the support structure comprising a storage region defined by a top support structure (118) , a bottom support structure (111), a bottom cap (131), and a gasket (136): and 
an integrated board  assembly configured to fit within the storage region of the support structure (117).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-8, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eon in view of Iwata et al. (US20200136238, hereinafter Iwata). 

Referring to claim 2, Eon discloses the vaporizer body of claim 1, wherein the integrated board assembly comprises: a printed circuit board assembly (117 in figure 3 of Eon) but fails to disclose a printed circuit board assembly comprising multiple layers that form a rigid structure and include an inner, flexible layer: a first antenna integrated at a proximal end of the flexible layer: and a second antenna integrated at a distal end of the flexible layer.
Iwata disclose a printed circuit board assembly comprising multiple layers that form a rigid structure  (91 having multiple layer; alternatively, 92) and include an inner, flexible layer (flexible layer 11): a first antenna (21 and/or 52; alternatively, 22 and/or 51 as first antenna ) integrated at a proximal end of the flexible layer: and a second antenna integrated at a distal end of the flexible layer (22 and/or 51; or alternatively, 21 and/or 52 as second antenna).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the vaporizer body of Eon to have the printed circuit board assembly as taught by Iwata  in order to wirelessly communicate  with other external devices and paragraph 0039 states,  “The substrate 11 is a flexible substrate as described earlier. Thus, it is possible to easily bend regions of the substrate 11, which regions are different from the regions 91 to 93, whereas it is difficult to bend the regions 91 to 93. That is, it is possible to bend the substrate 11 so as to cause a ridge in each of (i) a region 101 located between the reinforcing plate 81 (corresponding to the region 91) and the reinforcing plate 82 (corresponding to the region 92) and (ii) a region 102 located between the reinforcing plate 81 and the reinforcing plate 83 (corresponding to the region 93)”.

Referring to claim 5, Eon in view of Iwata disclose the vaporizer body of claim 2, but fail to disclose wherein the first antenna comprises a near- field communication antenna and the second antenna comprises a Bluetooth antenna.
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the vaporizer body of Eon to have the first antenna comprises a near- field communication antenna and the second antenna comprises a Bluetooth antenna  two different type of antenna in order to wireless lessees communicate with multiple devices such as mobile phone, computer having Wi-Fi and/or Bluetooth capabilities to record data in the multiple devices, sending control signal to control functions of the vaporizer.. etc.

Referring to claim 6, Eon in view of Iwata disclose  the vaporizer body of claim 2, wherein the integrated board assembly further comprises: a controller mounted to an outer surface of the printed circuit board assembly (6 on 201, paragraph 0028 of Iwata states, “The control IC 6 is provided on the substrate 11. The control IC 6 controls the radio ICs 31 and 32. The control IC 6 controls, for example, (i) a frequency of an output signal of each of the radio ICs 31 and 32 and (ii) a level (electric power) of the output signal”).

Referring to claim 7, Eon in view of Iwata disclose the vaporizer body of claim 2, wherein the integrated board assembly further comprises: power pins coupled  at the proximal end of the flexible layer (see 7 in figure 1 of Iwata; connector 7 supply power to board 201 and electronic devices mounted on 201 in paragraph 0029), the power pins configured to connect to and provide power to a cartridge (by having power pins, the board intended to use  to connect to and provide power to a cartridge,; Note: “configured to” define intended use of pins, the product is what it is, nots how it’s been used; additionally, Eon states that the control board 117 allows the power to be supplied to the atomization unit 200… Then, the atomizer 200 atomizes the liquid material).

Referring to claim 8, Eon in view of Iwata disclose the vaporizer body of claim 2, wherein the integrated board assembly further comprises: a connector printed circuit board assembly comprising second multiple layers (91 as second rigid structure having plural layer including 11 as inner layer; note considering 92 as first rigid structure , see alternative language in rejection of claim 2) and including the inner, flexible layer, the second multiple layers forming a second rigid structure, wherein the connector printed circuit board assembly (91) is proximate the distal end of the flexible layer (at distal end of 11; see claim 2 wherein 21 in distal end and 22 at proximal end (alternative language in claim 2)); and a connector component (7) coupled to the connector printed circuit board assembly and configured to couple the vaporizer device body with one or more external devices (7 intended to use for couple board of the device to external device) .

Referring to claim 18, Eon in view of Iwata disclose the vaporizer body of claim 2, wherein the printed circuit board assembly further comprises wireless communication control circuity configured to enable communication between the vaporizer device body and a subset of one or more remote devices through one or more of the first antenna and the second antenna (RFIC 31 or 32 connected to antennas in figure 1 of Iwata intended to use as enable communication between the board and a subset of one or more remote devices through one or more of the first antenna and the second antenna; additionally paragraph 0022 states, “The radio IC 31, which is electrically connected with the receiving antenna 21, demodulates the first RF signal obtained via the receiving antenna 21 and converts, into a baseband signal, the first RF signal demodulated. The radio IC 32, which is electrically connected with the receiving antenna 22, demodulates the first RF signal obtained via the receiving antenna 22 and converts, into a baseband signal, the first RF signal demodulated. As such a baseband signal, it is possible to employ, for example, a differential modulated signal having a frequency of several GHz (e.g., 1 GHz to 3 GHz) and subjected to IQ modulation”).

 Referring to claim 20, Eon in view of Iwata disclose the vaporizer body of claim 2, wherein the printed circuit board assembly is snap-fitted within the bottom support structure (see 117 is snap fitted in 111, figure 3 of Eon) .

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Eon, Iwata in view of Alpman et al. (US20200091608, hereinafter Alpman). 

Referring to claim 3, Eon in view of Iwata disclose the vaporizer body of claim 2, but fail to disclose wherein a planar surface of the first antenna is oriented parallel to a front plate of a proximal end of the top support structure and the bottom support structure when connected.
Alpman discloses wherein a planar surface of the first antenna is oriented parallel to a front plate of a proximal end of the top support structure and the bottom support structure when connected (antenna 13806 or 13814B is parallel to a top plate of 13813 of a top end of the top support structure 13813 in figure 138A) .

It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the vaporizer body of Eon in view of Iwata to first antenna on the support as taught by Alpman in order to have  the antenna easy to integrate into the device  and increase or maximize range of the antenna.

Referring to claim 4, Eon in view of Iwata and Alpman disclose the vaporizer body of claim 2, but fail to disclose wherein the first antenna is positioned external to the front plate (antenna 13806 or 13814B external to top plate of 13813 in figure 138A of Alpman).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Eon, Iwata in view of Ghabra et al. (US9930780, hereinafter Ghabra). 

Referring to claim 9, Eon in view of Iwata disclose the vaporizer body of claim 2, but fail to disclose further comprising: a battery configured to fit along a portion of the flexible layer proximate the distal end and coupled to the printed circuit board assembly via a board-to-board connection.
Ghabra discloses   a battery configured to fit along a portion of the flexible layer proximate the distal end and coupled to the printed circuit board assembly via a board-to-board connection (22 configure to connected board 18 in figure 4B).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the vaporizer body of Eon in view of Iwata to battery on the board as taught by Ghabra in order to mechanically connect the battery to the motherboard and to electrically connect the battery to the motherboard for the battery to provide electrical energy to the electrical circuit elements of the board.

Allowable Subject Matter
Claims 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARESH PAGHADAL/Primary Examiner, Art Unit 2847